UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 5, 2013 (Date of earliest event reported) BLUE WATER PETROLEUM CORP. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 333-169770 (Commission File Number) 46-2934710 (IRS Employer Identification No.) 6025 S. Quebec, Suite 100, Centennial, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (888) 498-8880 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Blue Water Petroleum Corp. (the “Registrant”) is furnishing the investor presentation attached hereto as Exhibit 99.1, which will be posted on the Registrant’s website and used, in whole or in part, from time to time by executives of the Registrant in one or more meetings with investors and analysts.In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended.The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01. Exhibits. The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Investor Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUE WATER PETROLEUM CORP. DATE: August 5, 2013 By: /s/ Thomas Hynes Thomas Hynes Chief Executive Officer 3 EXHIBIT INDEX The following exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. Exhibit Description Investor Presentation 4
